AMENDED AND RESTATED

EMPLOYMENT AGREEMENT



This Employment Agreement (the "Agreement") is made May 14, 2003, to be
effective as indicated herein, by and between Steiner Leisure Limited, a Bahamas
international business company (the "Company"), and Leonard Fluxman
("Employee").

W I T N E S S E T H:

WHEREAS

, the Company and Employee entered into an Employment Agreement dated December
22, 2000, as amended effective January 1, 2002 (collectively, the "Prior
Agreement"); and



WHEREAS

, the Company wishes to further amend the Prior Agreement and incorporate in
this document all of the terms of the services to be performed by Employee for
the Company.



NOW THEREFORE,

in consideration of the premises and mutual agreements hereinafter contained,
the parties hereto agree as follows:



Employment, Duties

Effective on the Effective Date (as defined in Section 2, below), the Company
hereby employs Employee as President and Chief Executive Officer of the Company
and Employee hereby accepts such employment. Employee shall be the officer of
the Company principally responsible for the Company's day to day executive
decision-making and strategic planning and shall have such duties and
responsibilities consistent with the foregoing and otherwise consistent with
Employee's position as may be determined from time to time by the Board of
Directors of the Company (the "Board"), including duties with respect to
affiliates (as defined in Rule 405 under the Securities Act of 1933, as amended)
of the Company (each, an "Affiliate").

It is the intention of the parties hereto that, during the term of this
Agreement, Employee shall be elected and serve as a member of the Board, and as
a member of the executive committee of the Board if such a committee should be
established. During the term of this Agreement, Employee shall devote all his
business time and effort to the conduct of his duties hereunder, provided that
Employee may (i) serve on corporate, civic and charitable boards or committees,
(ii) provide services on a pro bono basis to civic and charitable organizations
and (iii) attend to his personal investments, so long as such activities do not
interfere with the performance of Employee's responsibilities as an employee of
the Company in accordance with this Agreement and are consistent with the
Company's policies. The Company agrees that, to the extent that any such
activities have been conducted by Employee prior to the date of this Agreement,
the continued conduct of such activities (or the conduct of activities similar
in nature and scope thereto) subsequent to such date shall not thereafter be
deemed to interfere with the performance of Employee's responsibilities to the
Company or to be inconsistent with the Company's policies. The Company also
agrees that Employee may receive compensation in connection with his service on
corporate boards, without set-off, adjustment or diminution of his salary, bonus
or any other rights hereunder.

--------------------------------------------------------------------------------

Effective Date; Term

This Agreement is for a term commencing January 1, 2001 (the "Effective Date")
and terminating on December 31, 2005, unless terminated sooner in accordance
with the terms and conditions in Section 5, below.

Compensation



Salary and Bonus.

Except as otherwise provided herein, the Company (or any Affiliate) shall pay to
Employee during the term hereof compensation as described in this Section 3(a),
all of which shall be subject to such deductions as may be required by
applicable law or regulation:



Base Salary
. (A) a base salary at the rate of not less than Three Hundred Ninety Thousand
Dollars (U.S. $390,000.00) per year through December 31, 2002, and (B)
commencing in January 2003, a base salary at the rate of not less than Three
Hundred Ninety Nine Thousand Three hundred Sixty Dollars (U.S. $399,360.00) per
year for each calendar year ("
Year
") during the term of this Agreement, subject to review annually and possible
increase in the sole discretion of the Board by the Board, payable in bi-weekly
installments (the "
Base Salary
").



(ii) Incentive Bonus. Employee is eligible to receive a bonus (the "Incentive
Bonus") equal to one hundred percent (100%) of Base Salary tied to achieved
Company budgeted Net Earnings (as defined below) for the respective Year in the
term. With respect to each Year during the term hereof, the Incentive Bonus
shall be based on a budget for the four fiscal quarters of each Year hereunder,
which budget includes an estimate of the Net Earnings for such Year and which
budget shall have been approved for the purpose of the compensation payable
hereunder by the Compensation Committee of the Board (the "Budget"). At the end
of the Year, if the Company shall have met seventy-five percent (75%) of the Net
Earnings set forth in the Budget ("Budgeted Net Earnings") (i) for the Year,
Employee shall be entitled to receive an amount equal to 0.500 times the Base
Salary then in effect for the Year in question. During the term of this
Agreement, in the event at the end of any Year in question, the Company has
exceeded seventy-five percent (75%), up to and including one-hundred twenty-five
percent (125%) of Budgeted Net Earnings for such Year, then for each one percent
(1%) increase over seventy-five percent (75%) up to one hundred twenty-five
percent (125%), the Employee shall be entitled to receive an additional amount
equal to 0.020 times the Base Salary then in effect for the Year in question. In
the event at the end of any such Year the Company has exceeded one hundred
twenty-five percent (125%) of Budgeted Net Earnings for such Year, then for each
one percent (1%) increase over one hundred twenty-five percent (125%), the
Employee shall be entitled to receive, in addition to the amounts payable for
exceeding seventy-five percent (75%) of Budgeted Net Earnings, an amount equal
to 0.010 times the Base Salary then in effect for the Year in question.
Notwithstanding the foregoing, Employee shall not be entitled to receive any
amount in excess of five percent (5%) of the Budgeted Net Earnings pursuant to
this Section 3(a)(ii) for such Year. Any amount which Employee is entitled to
receive herein shall be payable within sixty (60) days after the end of the Year
in question. For purposes of this Section 3(a)(ii), "Net Earnings" shall mean
earnings of the Company before taxes,

--------------------------------------------------------------------------------

 interest, depreciation and amortization determined in accordance with generally
accepted accounting principles consistently applied, except that the calculation
of Net Earnings shall not take into account the effect of the loss on disposal
related to the discontinued operations charge for 2002 or 2003 in connection
with the disposition of the Company's day spa assets.

.

Disability Insurance. During each Year during the term hereof, Employee shall be
paid an amount to be used toward the payment of the premium on a disability
insurance policy (a "Policy") covering Employee, upon delivery to the Company of
evidence reasonably satisfactory to the Company of the purchase by Employee of a
Policy with an annual premium due during such Year in an amount at least equal
to the amount requested by Employee under this Section 3(b) (the "Disability
Payment Amount"). The Disability Payment Amount shall be an amount that is
proportionate (based on the relative amounts of the respective Base Salaries) to
the amount received by Employee in that regard for 2000. The Disability Payment
Amount shall be increased proportionately to the extent, and at the time, of any
increase in the Base Salary during the term hereof.

Deferred Compensation. Employee may elect, in accordance with the provisions of
any deferred compensation plan agreement that may be entered into between
Employee and the Company (a "Deferred Plan"), to defer all or a portion of the
amount of the Incentive Bonus payable to Employee. Any and all amounts that
Employee elects to defer shall be held and administered in accordance with the
terms and provisions of any such Deferred Plan.

Share Options. Upon the date of the initial execution of the Prior Agreement,
and in addition to any share options that may be granted to Employee as part of
the Company's annual grant of options to officers and employees, Employee was
granted share options (the "Options") to purchase three hundred eighty seven
thousand eight hundred sixty (387,860) of the Company's common shares. The
Options shall expire on the tenth anniversary of the date of grant, shall vest
cumulatively at the rate of one-third thereof on each of the first three
anniversaries of the date of grant, and shall be exercisable at an exercise
price per share equal to the fair market value of a share of the Company's
common stock on the date of grant; provided, however, that, subject to the one
year post-grant employment requirement of Section 6.3 of the Company's Amended
and Restated 1996 Share Option and Incentive Plan (the "Plan"), any unvested
portion of the Option shall vest immediately in the event of: (i) Employee's
death or Disability (as hereinafter defined), (ii) Employee's retirement or
early retirement in accordance with the policies of the Company, (iii)
Employee's termination by the Company without Cause (as hereinafter defined),
(iv) Employee's termination of his employment for Good Reason (as hereinafter
defined), or (v) a Change in Control (as hereinafter defined). Such Options
shall be granted under the Plan and shall be "incentive stock options" within
the meaning of Section 422 of the Internal Revenue Code of 1986, as amended (the
"Code") to the extent that the Options satisfy the requirements of Section 422
without any revision in the terms of the Options as set forth above. In the
event that Rule 144 limits the number of shares that may be sold in any
three-month period, Employee shall have the right to require the Company to file
and keep effective a resale registration statement covering any shares of common
stock purchased pursuant to the Options (or pursuant to any other share option
granted by the Company).

--------------------------------------------------------------------------------

 In addition to the foregoing, if Employee's employment with the Company
terminates for any reason and at the time of such termination the common stock
of Steiner Education Group, Inc. ("Steiner Education") is not registered under
Section 12 of the Securities Exchange Act of 1934, as amended, and is not
publicly traded, then Employee (or Employee's estate in the case of Employee's
death) shall have the right to require the Company to purchase, or to cause
Steiner Education to repurchase, any shares of stock of Steiner Education held
by Employee at the time of such termination, for a purchase price equal to the
then value of such stock. The value of such stock shall be as agreed upon
between Employee (or his estate) and Steiner Education, determined in accordance
with customary investment banking methodology, or, if the parties cannot reach
an agreement as to such value, then as determined by an independent investment
banking firm selected by Employee (or his estate), and reasonably acceptable to
the Company, with the costs in connection with such valuation being borne by the
Company.



Life Insurance

.

During each Year during the term hereof, the Company shall provide Employee with
term life insurance with a death benefit equal to two times the then current
Base Salary. The Company shall pay all premiums with respect to such life
insurance. Such life insurance may be provided either through the Company's
group life insurance programs, by an individual policy, or by a combination of
both group and individual policies.



Other Benefits. During the term hereof, the Company shall provide to Employee
all other benefits currently provided to the executive officers (as defined for
purposes of the Securities Exchange Act of 1934, as amended) of the Company, as
well as those which the Company may, in the future, provide to its executive
officers, including, without limitation, life insurance, medical coverage,
benefits under any 401(k) plan of the Company or any Affiliate and the right to
participate in share option or similar plans. The Company also shall provide
Employee with a private office and an annual allowance for the use by Employee
in purchasing or leasing an automobile and for the payment of insurance,
maintenance and other expenses in connection with such automobile as reflected
in the Budget.

Expense Reimbursement; Relocation

.

The Company shall reimburse Employee for all ordinary and necessary business
expenditures made by Employee in connection with, or in furtherance of, his
employment hereunder upon presentation by Employee of expense statements,
receipts, vouchers or such other supporting information as may from time to time
be reasonably requested by the Board. When traveling for business of the
Company, Employee at his sole discretion and at the Company's expense shall
travel via first class accommodations. The Company shall not, without Employee's
prior written consent, relocate Employee more than 50 miles from the Company's
principal place of business in Miami-Dade County, Florida.



Vacation

Employee shall be entitled to (i) four (4) weeks paid vacation per Year (the
"Vacation Days") and (ii) additional Vacation Days on each day that is a United
States federal holiday. Employee shall use reasonable efforts to take at least
two (2) weeks of vacation per Year. The vacation provided for in this Section 4
shall be coextensive with, and not cumulative with, vacations allowed pursuant
to any employment agreements or

--------------------------------------------------------------------------------

 other arrangements with any Affiliates of the Company. The Company shall pay to
Employee on or before January 30th of the following Year, an amount representing
the Base Salary (at the rate in effect for the Year during which the Vacation
Days were to have been taken) with respect to the Vacation Days not taken by
Employee during a Year; provided, however, that no payment shall be made with
respect to more than ten (10) Vacation Days for any one Year. In the event that
Employee's employment hereunder is terminated other than pursuant to Section
5(c) below, then the Company shall pay to Employee within fifteen (15) days
after the date of such termination an amount representing the Base Salary (at
the rate in effect for the Year during which such termination occurs) with
respect to the Vacation Days not taken by Employee during that Year, pro rated,
if appropriate, to reflect the Year in question through the termination date
being less than a full Year.

Termination and Non-Renewal

Death. In the event of Employee's death during the term hereof, the Company
shall have no further obligations to make payments or otherwise under this
Agreement, except that the Company shall pay to Employee's estate (i) within ten
(10) days after the date of Employee's death (A) any unpaid accrued Base Salary
pursuant to Section 3(a)(i), above, and any Incentive Bonus pursuant to Section
3(a)(ii), above, in each case to which Employee was entitled on the date of
death pursuant to the terms of those Sections; and (ii) within sixty (60) days
after the end of the Year in which Employee died, if the Budgeted Net Earnings
are met for the Year in question, an amount equal to the Incentive Bonus
pursuant to Section 3(a)(ii), above, which would have been payable to Employee
for the Year during which Employee died had Employee been employed by the
Company on the last day of that Year. In addition, the Company shall pay to
Employee's surviving spouse, or to Employee's estate if there is no surviving
spouse, an amount equal to the sum of (i)100% of Base Salary, at the annual rate
in effect on the date of Employee's death, and (ii) the "Average Bonus" (as
defined below), such sum to be payable in bi-weekly installments for a period of
one year following Employee's death. Employee's estate shall be entitled to
immediate vesting of the Options and any share options held by Employee on the
date of his death which were granted on or after the date hereof, all of which
shall remain exercisable until the earlier of one year following the Employee's
death or the date (or dates) the Option (and other options) would otherwise
expire in the absence of Employee's death. For purposes of this Agreement, the
term "Average Bonus," when calculated with reference to any date, shall mean, if
such date is on or prior to June 30 of the Year in which such date occurs, the
arithmetic average of Employee's annual Incentive Bonus for the three preceding
Years; or, if such date is after June 30 of such Year, the arithmetic average of
Employee's Incentive Bonus for such Year (calculated on an annualized basis
based on the Company's results through the full calendar quarter in which such
date occurs) and for the two preceding Years.

--------------------------------------------------------------------------------



In any case under this Section 5 where Average Bonus is a component of a payment
due hereunder before the time that such Average Bonus shall have been determined
in accordance with this Agreement (the "Determination Time"), the Company may
include in such payment, on account of such component, its good faith estimate
of the amount of such component (but not less than 90% of the amount which would
have been due had such Incentive Bonus been the same as Employee's Incentive
Bonus for the preceding Year). Promptly after Determination Time, the Company
shall pay Employee (or his surviving spouse or estate, as the case may be) any
balance due, and Employee (or such person) shall refund to the Company any
excess payment.

Disability. If Employee becomes physically or mentally disabled during the term
hereof so that he is unable to perform the services required of Employee
pursuant to this Agreement for a period of 180 consecutive days (a
"Disability"), the Company, at its option, may terminate Employee's employment
hereunder (the date of such termination, the "Disability Date"), and,
thereafter, Employee shall not be deemed to be employed hereunder (except that
Employee's obligations under Section 6, below, shall remain in full force and
effect) and the Company shall have no further obligations to make payments or
otherwise under this Agreement, except as provided in this Section 5(b). In
determining Disability under this Section 5(b) the Company shall rely upon the
written opinion of the physician regularly attending Employee in determining
whether a Disability is deemed to exist. If the Company disagrees with the
opinion of such physician, the Company may choose a second physician, the two
(2) physicians shall choose a third physician, and the written opinion of a
majority of the three (3) physicians shall be conclusive as to Employee's
Disability. The expenses associated with the utilization of any physician other
than the physician regularly attending Employee shall be borne solely by the
Company. Employee hereby consents to any required medical examination and agrees
to furnish any medical information requested by the Company and to waive any
applicable physician/patient privilege that may arise because of such
determination. In the event of a Disability, the Company shall pay to Employee
(i) within ten (10) days after the Disability Date (A) any unpaid accrued Base
Salary pursuant to Section 3(a)(i), above, and (B) any Incentive Bonus payable
pursuant to Section 3(a)(ii) above, in each case to which Employee was entitled
on the Disability Date pursuant to the terms of those Sections, and (C) any
amount due to Employee as of the Disability Date as reimbursement of expenses
under Section 3(f) above, and (ii) within sixty (60) days after the end of the
Year in which the Disability Date occurs, if the Budgeted Net Earnings are met
for the Year in question, an amount equal to the Incentive Bonus pursuant to
Section 3(a)(ii), above, which Employee would have been entitled to receive
during the Year in which the Disability Date occurs had Employee been employed
by the Company on the last day of that Year. In addition, the Company shall pay
Employee an amount equal to the sum of (i) 100% of Base Salary, at the annual
rate in effect on Employee's Disability Date, and (ii) the Average Bonus, such
sum to be payable in bi-weekly installments for a period of one year following
Employee's Disability Date. Employee shall also be entitled to immediate vesting
of the Options and any other share options held by Employee on the Disability
Date and which were granted on or after the date hereof, all of which shall
remain exercisable until the earlier of one year following Employee's Disability
Date and the date (or dates) the Options (and such other options) would
otherwise expire in the absence of Employee's Disability. Nothing in this
Agreement is intended to cause the Company to be in violation of the Americans
with Disabilities Act.

For Cause by Company. The Company may at any time during the term hereof
terminate Employee's employment hereunder for Cause. For purposes of this
Agreement, "Cause" shall mean the occurrence of any of the following events: (i)
Employee's continued failure to substantially perform Employee's duties with the
Company (other than any such failure resulting from Employee's incapacity due to
physical or mental illness or injury); (ii) a violation by Employee of any
written policy or directive of the Company applicable to Employee specifically,
or to officers or employees generally, the violation of which policy or
directive is materially and demonstrably injurious to the

--------------------------------------------------------------------------------

 Company; (iii) Employee's excessive alcoholism or drug abuse that substantially
impairs the ability of Employee to perform Employee's duties hereunder; (iv)
continued gross negligence by Employee in the performance of his duties under
this Agreement that results in material and demonstrable damage to the Company
or any Affiliate; (v) violation by Employee of any lawful direction from the
Board provided such direction is not inconsistent with Employee's duties and
responsibilities to the Company hereunder; (vi) fraud, embezzlement or other
criminal conduct by Employee that results in material and demonstrable damage to
the Company; (vii) intentional or reckless conduct that results in material and
demonstrable damage to the Company; or (viii) the committing by Employee of an
act involving moral turpitude that results in material and demonstrable damage
to the Company; provided, however, that in the case of any of the events
described in clauses (i), (ii) (iv) (v) or (vii) above, such event shall not
constitute Cause hereunder unless and until there is given to Employee by the
Company a written notice which sets forth the specific respects in which it
believes that Employee's conduct constitutes Cause hereunder, which conduct is
not cured within ten (10) days of written notice thereof. If the Company
terminates Employee's employment under this Agreement pursuant to this Section
5(c), the Company shall have no further obligations to make payments or
otherwise under this Agreement, except that Employee shall be entitled to
receive any (i) unpaid accrued Base Salary pursuant to Section 3(a)(i), above,
through the date that is thirty (30) days after the date that the Company gives
written notice of such termination to Employee (the "Termination Notice Date"),
(ii) Incentive Bonus that is accrued and unpaid as of the date of such
termination and (iii) any other amounts due to Employee under this Agreement as
of the date of termination, including, but not limited to, reimbursement of
expenses under Section 3(f), above, in each case within sixty (60) days after
the Termination Notice Date. Notwithstanding the foregoing, Employee shall, for
all purposes, cease to be deemed to be employed by the Company as of the date of
any termination of Employee pursuant to this Section 5(c), irrespective of
whether written notice of termination is given on such date.



For Good Reason by Employee. Employee may at any time during the term hereof,
without any prior notice, terminate this Agreement for Good Reason. For purposes
of this Agreement, " Good Reason" shall mean the occurrence of any of the
following events: (i) a material breach by the Company of this Agreement
(including, without limitation; the Company's relocation of Employee in breach
of Section 3(g) above; and the Company's failure to pay any compensation to
Employee more than ten (10) days after the date such payment is due); (ii) a
reduction in Employee's Base Salary or any other compensation or benefits (other
than a reduction in the Incentive Bonus which is solely attributable to lower
Net Earnings); (iii) a material reduction in or interference with Employee's
position, duties, responsibilities or support with respect to his employment by
the Company under this Agreement without Employee's prior written consent; or
(iv) a "Change in Control" of the Company (as defined below).

For purposes of this Section 5(d), a "Change in Control" of the Company shall be
deemed to occur if (i) all or substantially all of the assets of the Company are
sold or otherwise disposed of or the Company is liquidated or dissolved or
adopts a plan of liquidation, (ii) during any period of twenty (24) consecutive
months, Present Directors and/or New Directors cease for any reason to
constitute at least half of the Board (for purposes of this Section 5(d)(ii),
"Present Directors" shall mean individuals who, at the beginning of such
consecutive 24 month period, were members of the Board and "New Directors" shall
mean any director whose election by the Board or whose nomination for election
by the Company's shareholders was approved by a vote of at least two-thirds of
the

--------------------------------------------------------------------------------

 directors then still in office who were Present Directors or New Directors); or
(iii) any of the following circumstances has occurred: (A) any transaction as a
result of which a change in control of the Company would be required to be
reported in response to Item 1 (a) of the Current Report on Form 8-K as in
effect on the date hereof, pursuant to Sections 13 or 15(d) of the Securities
Exchange Act of 1934, as amended (the "Exchange Act"), whether or not the
Company is then subject to such reporting requirement, (B) any "person" or
"group" within the meaning of Sections 13(d) and 14(d)(2) of the Exchange Act;
(x) becomes the "beneficial owner," (as defined in Rule 13d-3 under the Exchange
Act of twenty percent (20%) or more of the combined voting power of then
outstanding securities of the Company, or (y) acquires by proxy or otherwise the
right to vote for the election of directors, for any merger or consolidation of
the Company or for any other matter or question, more than 20% of the then
outstanding voting securities of the Company, except that a person or group
shall be deemed to be a beneficial owner of all securities that such person or
group has the right to acquire regardless of whether such right is immediately
exercisable or only exercisable after the passage of time or (C) any "person" or
"group" within the meaning of Sections 13(d) and 14(d)(2) of the Exchange Act)
that is the "beneficial owner" as defined in Rule 13d-3 under the Exchange Act
of 20% or more of the then outstanding voting securities of the Company
commences soliciting proxies.

In the event that Employee elects to terminate this Agreement upon or following
a Change in Control of the Company, then Employee shall provide notice thereof
no more than one (1) year after the effective date of the Change in Control.

In the event that Employee terminates this Agreement pursuant to the first
paragraph of this Section 5(d), or if the Company terminates Employee's
employment under this Agreement (other than for Cause or due to death or
Disability), then the Company shall pay to Employee within ten (10) days after
the date of such termination an amount equal to (i) any unpaid accrued Base
Salary pursuant to Section 3(a)(i), above; (ii) a lump sum amount equal to the
aggregate Base Salary (based on the Base Salary in effect on the date of the
termination of Employee's employment) with respect to a period equal to the
longer of twelve (12) months or the remainder of the term of this Agreement
which would have occurred in the absence of such termination; (iii) any
Incentive Bonus then payable, but unpaid pursuant to Section 3(a)(ii), above,
and (iv) an amount equal to the Average Bonus for each full Year during the
remainder of the term of this Agreement which would have occurred in the absence
of such termination and a ratable portion thereof for any partial Year;
provided, however, that if such termination occurs upon or following a Change in
Control, then the Company shall pay to Employee the greater of (A) the sum of
the amounts determined under clauses (i) through (iv) above in this sentence or
(B) an amount equal to 2.99 times Employee's "Base Amount" within the meaning of
Section 280G of the Code. The Company shall also pay to Employee within ten (10)
days after the date of such termination any other amounts due to Employee as of
the date of termination including, but not limited to, reimbursement of expenses
under Section 3(g) above. In addition to Employee's rights under share option
agreements outstanding prior to the date hereof, Employee shall also be entitled
to immediate vesting of the Options and any other share options held by Employee
on the date of such termination which were granted on or after before the date
hereof, all of which shall remain exercisable until the

--------------------------------------------------------------------------------

 earlier of one year following the date of such termination or the date the
Option (and other options), would otherwise expire in the absence of such
termination.

To provide Employee with adequate protection in connection with Employee's
ongoing employment with the Company, the Company provides Employee with various
benefits, pursuant to this Agreement and otherwise. On or following a "Change in
Control," within the meaning of Section 280G of the Code, it is possible that a
portion of those benefits might be characterized as "excess parachute payments,"
within the meaning of Section 280G of the Code. The parties hereto acknowledge
that the protections set forth in this Section 5(d) are important, and it is
agreed that Employee should not have to bear the burden of any excise tax that
might be levied under Section 4999 of the Code in the event that a portion of
the benefits payable to Employee pursuant to this Agreement or otherwise are
treated as excess parachute payments. The Company and Employee, therefore, have
agreed as follows:

Notwithstanding any other provision of this Agreement to the contrary, if it
shall be determined that any payment or benefit provided by the Company and any
other person to or for the benefit of Employee, whether paid or payable or
provided or providable pursuant to the terms of this Agreement or otherwise, but
determined without regard to any additional payments required under this clause
(i) (a "Payment") would be subject to the excise tax imposed by Section 4999 of
the Code or any interest or penalties are incurred by Employee with respect to
such excise tax (such excise tax, together with any such interest and penalties,
being hereinafter collectively referred to as the "Excise Tax"), then the
Company shall pay to or on behalf of Employee an additional payment (a "Gross-Up
Payment") in an amount such that after payment by Employee of all taxes
(including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes (and any interest or penalties
imposed with respect thereto) and Excise Tax imposed upon the Gross-Up Payment,
Employee retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments.

All determinations regarding whether and when a Gross-Up Payment is required and
the amount of such Gross-Up Payment and the assumptions to be utilized in
arriving at such determination shall be made by an independent public accounting
firm with a national reputation in the United States that is selected by
Employee (the "Accounting Firm") which shall provide detailed support and
calculations both to the Company and to Employee within fifteen (15) business
days after the receipt of notice from Employee that there has been a Payment, or
such earlier time as is requested by the Company. The amount of any Gross-Up
Payment shall be paid in a lump sum within seven (7) days following such
determination by the Accounting Firm. In the event that the Accounting Firm's
determination is not finally accepted by the Internal Revenue Service upon any
audit, then an appropriate adjustment shall be computed (with an additional
Gross-Up Payment, if applicable) by the Accounting Firm based upon the final
amount of the Excise Tax so determined. Such adjustment shall be paid by the
appropriate party in a lump sum within seven (7) days following the

--------------------------------------------------------------------------------

 computation of such adjustment by the Accounting Firm. All fees and expenses of
the Accounting Firm shall be borne solely by the Company.



The provisions of this Section 5(d) regarding the Company's obligation to make a
Gross-Up Payment shall survive termination of Employee's employment for any
reason.

By Employee for Illness. In the event that during the term hereof Employee
becomes ill such that, in the written opinion of a physician reasonably
acceptable to the Company, it would not be advisable for Employee to continue
his employment with the Company hereunder, Employee may terminate his employment
hereunder upon reasonable notice to the Company and, in such event, Employee
shall not be deemed to have breached this Agreement as a result of such
termination. In the event of such termination by Employee, the Company shall
have no further obligations to make payments or otherwise under this Agreement,
except that the Company shall pay to Employee (i) within ten (10) days after the
date of such termination (A) any unpaid accrued Base Salary pursuant to Section
3(a)(i), above and (B) any Incentive Bonus payable pursuant to Section 3(a)(ii),
above, in each case to which Employee is entitled on the date of such
termination pursuant to the terms of those Sections, (ii) any amounts due to
Employee as of the date of termination as reimbursement of expenses under
Section 3(f), above, and (iii) within sixty (60) days after the end of the Year
in which Employee died, if the Budgeted Net Earnings are met for the Year in
question, an amount equal to the Incentive Bonus pursuant to Section 3(a)(ii),
above, which Employee would have been entitled to receive for the Year in which
Employee terminated employment pursuant to this Section 5(e) had Employee been
employed by the Company on the last day of that Year.

No Offset - No Mitigation

.

Employee shall not be required to mitigate any damages under this Agreement by
seeking other comparable employment. The amount of any payment or benefit
provided for in this Agreement shall not be reduced by any compensation or
benefits earned by or provided to Employee as a result of his employment by
another employer.



Non-Renewal

. In the event that the employment of Employee hereunder continues for the full
term of this Agreement and Employee's employment with the Company is not renewed
as of the date of termination of this Agreement on terms no less favorable to
Employee than the terms of this Agreement, then Employee shall be entitled to
receive from the Company, within fifteen (15) days after the date of such
termination, an amount equal to (i) two times the Base Salary in effect as of
the date of termination of this Agreement; (ii) any Incentive Bonus pursuant to
Section 3(a)(ii), above, to which Employee was entitled on the date of
termination pursuant to the terms of those Sections and (iii) any amount due to
Employee as of the date of termination as reimbursement under Section 3(f),
above.



Non-Competition; Confidentiality; etc.

All references to the "Company" in this Section 6 shall include all Affiliates
where the context permits.

Acknowledgment. Employee acknowledges and agrees that (i) in the course of
Employee's employment by the Company, it will be necessary for Employee to
acquire information which could include, in whole or in part, information
concerning the sales, products, services, customers and prospective customers,
sources of supply, computer programs, system documentation, software
development, manuals, formulae, processes, methods, machines, compositions,
ideas, improvements, inventions or other confidential or proprietary information
belonging to the Company or relating to the affairs of the Company
(collectively, the "Confidential Information"), (ii) the

--------------------------------------------------------------------------------

 restrictive covenants set forth in this Section 6 are reasonable and necessary
in order to protect and maintain such proprietary interests and the other
legitimate business interests of the Company and that such restrictive covenants
in this Section 6 shall survive the termination of this Agreement for any reason
and (iii) the Company would not have entered into this Agreement unless such
covenants were included herein.



Non-Competition. Employee covenants and agrees that during the term hereof and
for a period of one (1) year following the termination of Employee's employment
hereunder for any reason (or two (2) years following such termination if the
Company elects to pay to Employee, in addition to all other amounts payable
under this Agreement, an amount equal to the sum of (i) one additional Year's
Base Salary at the rate then in effect and (ii) the Average Bonus (calculated
with reference to the date of termination of Employee's employment hereunder),
such sum to be payable in bi-weekly installments during such second year),
Employee shall not, on any vessel or within one hundred (100) miles of any
non-vessel venue where, or from which, the Company is then offering its services
or products, or had in the then preceding two (2) years offered its services or
products, engage, directly or indirectly, whether as an individual, sole
proprietor, or as a principal, agent, officer, director, employer, employee,
consultant, independent contractor, partner or shareholder of any firm,
corporation or other entity or group or otherwise, in any Competing Business.
For purposes of this Agreement, the term "Competing Business" shall mean any
individual, sole proprietorship, partnership, firm, corporation or other entity
or group which offers or sells or attempts to offer or sell (i) spa services,
skin or hair care products, or degree or non-degree educational programs in
massage therapy, skin care or related courses or (ii) any other services or
products offered or sold by the Company. Notwithstanding the foregoing, Employee
is not precluded from (i) maintaining a passive investment in publicly held
entities provided that employee does not have more than a five percent (5%)
beneficial ownership in any such entity; or (ii) serving as an officer or
director of any entity, the majority of the voting securities of which is owned,
directly or indirectly, by the Company (collectively, a "Permitted Activity").

Non-Solicitation of Customers and Suppliers

. Employee agrees that during his employment hereunder, he shall not, whether as
an individual or sole proprietor, or as a principal, agent, officer, director,
employer, employee, consultant, independent contractor, partner or shareholder
of any firm, corporation or other entity or group or otherwise, directly or
indirectly, solicit the trade or business of, or trade, or conduct business
with, any customer, prospective customer, supplier, or prospective supplier of
the Company for any purpose other than for the benefit of the Company. Employee
further agrees that for one year following termination of his employment
hereunder for any reason, Employee shall not, directly or indirectly, solicit
the trade or business of, or trade, or conduct business with any customers or
suppliers, or prospective customers or suppliers, of the Company.
Notwithstanding the foregoing, Employee is not precluded from a Permitted
Activity.



Non-Solicitation of Employees, Etc

.

Employee agrees that during the term of his employment hereunder and thereafter
for a period of two (2) years, he shall not, directly or indirectly, as an
individual or sole proprietor or as a principal, agent, employee, employer,
consultant,

--------------------------------------------------------------------------------

 independent contractor, officer, director, shareholder or partner of any
person, firm, corporation or other entity or group or otherwise without the
prior express written consent of the Company approach, counsel or attempt to
induce any person who is then in the employ of, or then serving as independent
contractor with, the Company to leave the employ of, or terminate such
independent contractor relationship with, the Company or employ or attempt to
employ any such person or persons who at any time during the preceding six (6)
months was in the employ of, the Company. Notwithstanding the foregoing,
Employee is not precluded from a Permitted Activity.



Non-Disclosure of Confidential Information

.

Employee agrees to hold and safeguard the Confidential Information in trust for
the Company, its successors and assigns and only use the Confidential
Information for purposes of performing his duties hereunder and agrees that he
shall not, without the prior written consent of the Board, misappropriate or
disclose or make available to anyone for use outside the Company's organization
at any time, either during his employment hereunder or subsequent to the
termination of his employment hereunder for any reason, any of the Confidential
Information, whether or not developed by Employee, except as required in the
performance of Employee's duties to the Company or as required by applicable
law. In the event that Employee is requested or required by, or under applicable
law or court, or administrative order to disclose any of the Confidential
Information, Employee shall provide the Company with prompt written notice of
any such request or requirement so that the Company may seek a protective order
or other appropriate remedy. If Employee is legally compelled to disclose
Confidential Information, Employee shall disclose only that portion of the
Confidential Information which Employee is legally required to disclose.



Disclosure of Works and Inventions/Assignment of Patents

.

Employee shall disclose promptly to the Company any and all works, publications,
inventions, discoveries and improvements authored, conceived or made by Employee
during the period of his employment hereunder and related to the business or
activities of the Company, and hereby assigns and agrees to assign all his
interest therein to the Company or its nominee. Whenever requested to do so by
the Company, Employee shall execute any and all applications, assignments or
other instruments which the Company shall deem necessary to apply for and obtain
Letters of Patent or Copyrights, or similar documents or rights, of the United
States or any foreign country or to otherwise protect the Company's interest
therein. Such obligations shall continue beyond the termination of Employee's
employment hereunder for any reason with respect to works, inventions,
discoveries and improvements authored, conceived or made by Employee during the
period of Employee's employment under this Agreement.



Return of Materials
.

Upon the termination of Employee's employment with the Company for any reason,
Employee shall promptly deliver to the Board all correspondence, drawings,
blueprints, manuals, letters, notes, notebooks, financial records, reports,
flowcharts, programs, proposals and any other documents concerning the Company's
business, including, without limitation, its customers or suppliers or
concerning its products, services or processes and all other documents or
materials containing or constituting Confidential Information; provided,
however, that nothing in this Section 6(g) shall require Employee to deliver to
the Board any property that is owned by Employee and that contains no
Confidential Information.

--------------------------------------------------------------------------------



Limitation on Restrictions

. Notwithstanding anything to the contrary in this Section 6, the restrictions
set forth in Sections 6(a) through 6(g), above, shall not apply if Employee
terminates this Agreement under Section 5(d), above, unless Employee receives as
a result of such termination the amount required to be paid to Employee pursuant
to the fourth paragraph in Section 5(d), above, within thirty (30) days after
the date of such termination above, in which case the restrictions in this
Section 6 shall apply until the last date that this Agreement would have been in
effect had it not been terminated as aforesaid and (ii) Section 6(b) shall not
apply if Employee's employment is terminated after a Change in Control that is
not approved by the Board.



Non-Assignment; Successors; etc.

The Company may assign any of its rights, but not its obligations, under this
Agreement, without the prior written consent of Employee, which shall not be
unreasonably withheld. The successors of the Company shall be bound by the terms
hereof, and where the context permits, references to "Company" herein shall be
deemed to apply to any such successors. Employee may assign his rights, but not
his obligations, hereunder and the obligations of Employee hereunder, other than
the obligations set forth in Section 1, above, shall continue after the
termination of his employment hereunder for any reason and shall be binding upon
his estate, personal representatives, designees or other legal representatives,
as the case may be ("Heirs"), and all of Employee's rights hereunder shall inure
to the benefit of his Heirs. All of the rights of the Company hereunder shall
inure to the benefit of, and be enforceable by the successors of the Company.

Notices

Except as set forth in Section 5(c), above, any notices or demands given in
connection herewith shall be in writing and deemed given when (i) personally
delivered, (ii) sent by facsimile transmission to a number provided in writing
by the addressee and a confirmation of the transmission is received by the
sender or (iii) three (3) days after being deposited for delivery with a
recognized overnight courier, such as FedEx, and addressed or sent, as the case
may be, to the address or facsimile number set forth below or to such other
address or facsimile number as such party may in writing designate:



If to Employee:

341 Costa Brava Ct.

Coral Gables, FL 33143

Facsimile Number: (305) 662-2065

If to the Company:

Robert C. Boehm

c/o Steiner Management Services

770 South Dixie Highway, Suite #200

Coral Gables, FL 33146

Facsimile Number: (305) 372-9310



Entire Agreement; Certain Terms

This Agreement constitutes and contains the entire agreement of the parties with
respect to the matters addressed herein and supersedes any and all prior
negotiations, correspondence, understandings and agreements between the parties
respecting the subject matter hereof, including, but not limited to all other
agreements and arrangements relating to the payment of any compensation to
Employee with respect to any services performed, or to be performed on behalf of
the Company or any Affiliate. No waiver of any rights under this Agreement, nor
any modification or amendment of this Agreement shall be effective or
enforceable unless in writing and signed by the party to be charged therewith.
When used in this Agreement, the terms "hereof," "herein" and "hereunder" refer
to this Agreement in its entirety, including any exhibits or schedules attached
to this Agreement and not to any particular provisions of this Agreement, unless
otherwise indicated.

Counterparts

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

Governing Law, etc

This Agreement shall be governed by and construed in accordance with the laws of
Florida without regard to choice of law provisions and the venue for all actions
or proceedings brought by Employee arising out of or relating to this Agreement
shall be in the state or federal courts, as the case may be, located in
Miami-Dade County, Florida (collectively, the "Courts"). Employee hereby
irrevocably waives any objection which he now or hereafter may have to the
laying of venue of any action or proceeding arising out of or relating to this
Agreement brought in any of the Courts and any objection on the ground that any
such action or proceeding in any of the Courts has been brought in an
inconvenient forum. Nothing in this Section 11 shall affect the right of the
Company or an Affiliate to bring any action or proceeding against Employee or
his property in the courts of other jurisdictions. In the event of any
litigation between the parties hereto with respect to this Agreement, each party
shall bear his or its own costs and expenses ("Legal Costs and Expenses") in
connection with such litigation, including, but not limited, to reasonable
attorneys' fees at the trial and appellate court levels; provided, however, that
with respect to any litigation concerning whether a termination by Employee was
for Good Reason, the Company shall pay Employee's Legal Costs and Expenses
(regardless of whether Employee is the prevailing party), and provided, further,
that with respect to any litigation concerning whether a termination by the
Company was for Cause, Employee shall be entitled to recover his Legal Costs and
Expenses from the Company unless the Company is the prevailing party in any such
litigation as determined by a final and nonappealable decision or order.

Severability

It is the intention of the parties hereto that any provision of this Agreement
found to be invalid or unenforceable be reformed rather than eliminated. If any
of the provisions of this Agreement, or any part thereof, is hereinafter
construed to be invalid or unenforceable, the same shall not affect the
remainder of such provision or the other provisions of this Agreement, which
shall be given full effect, without regard to the invalid portions. If any of
the provisions of Section 6, above, or any portion thereof, is held to be
unenforceable because of the duration of such provision or portions thereof, the
area covered thereby or the type of conduct restricted therein, the parties
hereto agree that the court making such determination shall have the power to
modify the duration, geographic area and/or, as the case may be, other terms of
such provisions or portions thereof, and, as so modified, said provisions

--------------------------------------------------------------------------------

 or portions thereof shall then be enforceable. In the event that the courts of
any one or more jurisdictions shall hold such provisions wholly or partially
unenforceable by reason of the scope thereof or otherwise, it is the intention
of the parties hereto that such determination not bar or in any way affect the
Company's rights provided for herein in the courts of any other jurisdictions as
to breaches or threatened breaches of such provisions in such other
jurisdictions, the above provisions as they relate to each jurisdiction being,
for this purpose, severable into diverse and independent covenants.

Non-Waiver

Failure by either the Company or Employee to enforce any of the provisions of
this Agreement or any rights with respect hereto, or the failure to exercise any
option provided hereunder, shall in no way be considered to be waiver of such
provisions, rights or options, or to in any way affect the validity of this
Agreement.

Headings

The headings preceding the text of the paragraphs of this Agreement have been
inserted solely for convenience of reference and neither constitute a part of
this Agreement nor affect its meaning, interpretation, or effect.

IN WITNESS WHEREOF

, the parties have executed these presents as of the day and year first above
written.



STEINER LEISURE LIMITED

s/s Leonard I. Fluxman

By: s/s Clive E. Warshaw



Leonard I. Fluxman Clive E. Warshaw,

Chairman of the Board